DETAILED ACTION

Status of Application, Amendments and/or Claims
1a.	The present application is being examined under the pre-AIA  first to invent provisions. 
1b.	The amendment filed on 11 December 2020 has been entered. 
1c.	The amendment to the specification updating priority information filed on 11 December 2020 has been entered. No new matter has been introduced.

Claim Status:

1d.	Claims 6-17 are pending and under consideration.  
Information Disclosure Statement: does not comply

2.	The information disclosure statement filed on 08 January 2021 has been received and complies with the provisions of 37 CFR §1.97 and §1.98.  The attached references and references in parent application 15/819,159 have been considered as to the merits.

Specification/Drawings:
3.	The drawings are objected to because:
The instant drawings do not comply with 37 C.F.R. § 1.84(U)(1), which states that partial views of a drawing which are intended to form one complete view, whether contained on one or several sheets, must be identified by the same number followed by a capital letter.  Figure 4 of the instant application, for example, is presented on multiple separate pages. The different drawings should be labeled as ''Figures 4A and 4B, etc.''.  Applicant is reminded that once the drawings are changed to meet the separate numbering requirement of 37 C.F.R. 1 1.84(U)(1), Applicant is required to file an amendment to change the Brief Description of the Drawings and the rest of the specification accordingly.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections:
4.	Claims 6-17 are objected to because of the following informalities:  
4a.	Claims 6-17 recite the acronym “IL-23”. It is suggested to spell out the acronyms in independent claims or at the first recitation.  While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym.
4b.	Claims 15 and 17 recite the acronyms “IV or SC”, respectively. It is suggested to spell out the acronyms in the first recitation.  While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym.
   

Claim Rejections - 35 USC § 102:

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



5a.	Claims 6-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Benson et al (US Patent 7,993,645, issued on 9 August 2011).
The instant claims 6-16 encompass a method of treating Crohn's disease, comprising administering, (intravenously or subcutaneously) an anti-interelukin-23, (anti-IL-23) antibody in an amount sufficient to achieve a specific serum concentration of anti-IL-23.  
Benson et al disclose a method of treating Crohn's disease comprising administering, (intravenously or subcutaneously) an anti-IL-23 monoclonal antibody, (anti-IL-23 p19), (see column 4, lines 35-40; column 44, line 30; column 49, lines 15-20).  The Benson et al reference discloses that an effective amount of anti-IL-23p19 is administered to achieve a serum concentration of 0.01-5000 µg/ml (i.e. 10 ng/ml to 5 x 106 ng/ml), which overlaps with the serum concentrations recited in instant claims 6-14 (see column 7, lines 43-50). 
Thus, the Benson et al reference anticipates instant claims 6-16 absent any evidence on the contrary.


5b.	Claims 6-8, 14-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ding et al (Current Opinion in Investigational Drugs, 2008, Vol. 9, No. 5, pages 515-522).
The instant claims 6-16 encompass a method of treating Crohn's disease, comprising administering, (intravenously or subcutaneously) an anti-interelukin-23, (anti-IL-23) antibody in an amount sufficient to achieve a specific serum concentration of anti-IL-23.  
Ding et al disclose a method of treating Crohn's disease comprising administering, (intravenously or subcutaneously) an anti-IL-23 monoclonal antibody, (ABT-874), (see abstract, page 515, page 517, middle of column 1 starting at “metabolism and pharmacokinetics” through column 2; page 520, “biology” table).  The Ding et al reference discloses that administration of a dose of 1 mg/kg achieved a serum concentration of 1 µg/ml (i.e. 1000 ng/ml), which anticipates the serum concentrations recited in instant claims 6-8 and 14 (see page 517, column 1, “metabolism and pharmacokinetics”). 
Thus, the Ding et al reference anticipates instant claims 6-8, 14-16 absent any evidence on the contrary.

Claim Rejections Under 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


6.	Claims 6-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Towne et al, (WO 2011/056600, published on 12 May 2011; cited on the IDS of 01/08/2021). 

The instant claims 6-17 encompass a method of treating Crohn's disease comprising administering, (subcutaneously or intravenously) an anti-interelukin-23, (anti-IL-23) antibody in a specific dose at specific interval, wherein the anti-IL-23 antibody is administered in an amount sufficient to achieve a specific serum concentration of IL-23, wherein the anti-IL23 is AMG 139.  
Towne et al teaches an anti-IL-23 antibody, wherein the antibody comprises the heavy chain sequence of SEQ ID NO: 31, (which is identical to instant SEQ ID NO:1) and the light chain sequence of SEQ ID NO: 1, (identical to instant SEQ ID NO:2), (see page 4, lines 29-38 and table 1). It is also noted that the instant specification teaches that AMG139 antibody is the same antibody disclosed by Towne et al, (see instant specification paragraph 0052).  The Towne et al reference discloses a method of administering, (subcutaneously or intravenously) the anti-IL-23 antibody to treat Crohn’s disease, (see page 8, line 35; page 45, lines 32-34; page 47, lines 21-23; and claim 66). The Towne et al reference teaches dosages of 0.1 µg/kg to 30 mg/kg, or 0.3 mg/kg to 30 mg/kg, (see page 48, lines 17-21). Towne et al also indicates that the anti-IL23 antibody may be administered more than once, or over a period of at least a month or more (e.g., for one, two, or three months or even indefinitely) (page 48, lines 28-31).  The antibody may also be administered for shorter periods, e.g. from one to six weeks (page 48, lines 32-33).
The Towne et al reference does not teach that the amounts/duration of their anti-IL23 antibody achieves and/or maintains a quantity of anti-IL-23 antibody per volume of serum recited in claims instant claims 6-14.
However, it would have been obvious to a person of ordinary skill in the art, at the time the instant invention was conceived, to practice the claimed method of treatment by following the disclosure of Towne et al.  Towne et al teaches the administration of same antibody (in specific quantities and durations) for the treatment of the same disease (namely, Crohn's disease) as required in the instant claims. The only difference is that the Towne et al reference does not disclose the serum concentrations of the anti-IL23 antibody after administration, as recited in the instant claims.  However, Towne et al teaches that a dosage and frequency can be ascertained and that a clinician administers the composition until a dosage is reached that achieves the desired effect, (page 48, lines 12-35).  Additionally, the quantities and durations of anti-IL23 antibody as taught by Towne et al would achieve the serum concentrations recited in the instant claims, absent evidence to the contrary.  The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)).
 Furthermore, a person of ordinary skill in the art would have had both the motivation and the ability to optimize the dosage and frequency to achieve the serum concentrations of the anti-IL23 antibody as recited in the instant claims because IL-23 is the key driver in autoimmune/inflammatory disease (Towne et al, page 1, lines 33-34). Moreover, it would not have been inventive to determine the optimal doses and frequency of administration.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)). 
Accordingly, the invention, taken as a whole, is prima facie obvious over the cited prior art. 

Closest Art:	 
7.	The art made of record and not relied upon is considered pertinent to applicant's disclosure. 

7b.	Kock et al, (British Journal of Pharmacology; 2015; Vol. 172, No. 1, pages 159-172, cited on the IDS of 01/08/2021), teach in vitro assays and in vivo studies in cynomolgus monkeys to determine the pharmacology, preclinical characteristics and safety of AMG 139 monoclonal antibody, (see abstract). The reference teaches 3 mg/kg intravenous administration of said antibody and 8.63 mg/kg subcutaneous administration, (see table 1). The reference teaches that the mean bioavailability after
3 mg·kg−1 subcutaneous administration was approximately 81%, (see page 164, column 1, figure 4). 

7b.	Ma et al, (Expert Opinion on Investigational Drugs; 2018, Vol. 27, No. 8, pages 649-660) teach that anti-IL23p19 specific monoclonal antibodies, (Risankizumab, Brazikumab, Guselkumab,Tildrakizuma and Mirikizumab) for the treatment of Crohn’s disease, (see abstract). The reference teaches that the bioavailability of tildrakizumab following a single SC dose was approximately 80% and 73% relative to the 0.5 and 3 mg/kg IV doses, respectively, (see page 655, section 3.4). The reference also teaches a linear pharmacokinetics was observed after single dose IV brazikumab administration, with 81% SC bioavailability and a mean t1/2 of 8–13 days, (see page 653, section 3.2).

Conclusion:
8.	No claim is allowed. 

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        19 September 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647